DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 6 December 2021 is hereby acknowledged. Claims 1-15 and 17-25 as amended are pending, with claims 1-8 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6 December 2021. In particular, claims 9, 17, and 24 have been amended to require an aurone. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “first molecules” and “second molecules” in line 2. There is insufficient antecedent basis, because base claim 17 does not recite the first or second molecules.

Claim Rejections - 35 USC § 103
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0175812 (“Seabrook”).
As to claims 9 and 10, Seabrook teaches a latex or polyethylene composition, thus organic coating, including on metal (para. 0180). While not exemplified, Seabrook teaches the coating contains phytochemicals, and which includes phytoalexin aurone (para. 0029). As such, the use of an organic layer comprising an aurone on a metal layer is an obvious modification suggested by Seabrook. Furthermore, while Seabrook does not state that the compound is light absorbing, it is the same structure as recited, and therefore presumed to be light absorbing. Furthermore, while Seabrook does not state the metal with the coating thereon is a package substrate, or that the layer is interfacial layer or an organic interfacial layer as required by claim 10, it is presumed to meet the recited function, being composed of the same material as recited.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0232077 (“Setta”).
Setta teaches semiconductor packages formed from a resist layer. Setta teaches forming a resist layer on a metal substrate on a semiconductor substrate (para. 0218; Figs, 9A-9B). While not specifically exemplified, Setta teaches the semiconductor substrate may be low permittivity films such as oxide films (para. 0053), which are dielectric materials, thus Setta suggests a metal layer as required by claim 9, and a metal on dielectric layer as required by claim 17. While not exemplified, Setta teaches that the thickened resist layer may include an aurone (para. 0098), which is an organic material, and thus can be considered an organic interfacial layer as required by claims 9, 10, 17, and 18. As such, it would be obvious to use the aurone in the interfacial layer on a metal on dielectric substrate for a semiconductor package, as Setta teaches the use of such compounds for preparing semiconductor packages.
 
Allowable Subject Matter
Claims 24 and 25 are allowed.
s 11-15 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the subject matter of claims 11 and 19, because Seabrook (US 2008/0175812) and Setta (US 2007/0232077) do not disclose a self assembled monolayer, Kagan (US 2004/0185600) does not disclose the recited aurone, and the prior cited Ishii (US 5,266,385) does not disclose the recited aurone or the recited monolayer. Claim 24 is allowable because Seabrook (US 2008/0175812) and Setta (US 2007/0232077) do not disclose a semiconductor package or printed wiring board, and neither Kagan nor Ishii disclose the recited aurones. 

Response to Arguments
Applicant’s amendments have overcome the prior grounds of rejection.  However, upon further consideration, a new ground(s) of rejection of claims 9 and10 is made in view of Seabrook, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764